Detailed Action

AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claims 1-20 are pending and rejected in the application.  

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. U.S. Patent Publication (2015/0106382; hereinafter: Liu) in view of Yi et al. U.S. Patent Publication (2017/0364560; hereinafter: Yi) 

Claims 1, 8, and 15
As to claims 1, 8, and 15, Liu discloses a system comprising 
one or more computer processors (paragraph[0053], “the integrated software components on a processor…etc.”); 

a set of instructions incorporated into the one or more computer memories, the set of instructions configuring the one or more computer processors to perform operations comprising (paragraph[0061], “other intermediate information during execution of instructions to be executed by processor 704. Such instructions, when stored in non-transitory storage media accessible to processor 704, render computer system 700 into a special-purpose machine that is customized to perform the operations specified in the instructions…etc.”): 
receiving a search query from a client device (paragraph[0036], “In step 202, a query is received by a DBMS…etc.”), the search query specifying a value of an attribute of an item listed on a network-based publication system (paragraph[0034]-paragraph[0035], “In this query, the relation instance for table person is p and the predicates are selection constraints on the weight…etc.”, the reference describes executing a query items in tables (i.e., an item listed, as claimed) from a database system (i.e., publication system, as claimed)); 
searching a database of items listed on the network-based publication system (Figure 2, paragraph[0036], “In step 202, a query is received by a DBMS. In step 204, during compilation, the system creates an execution plan having plan operators, including a scan operator that filters multiple sparse columns against constraints. During execution of the execution plan, in step 206, a row iterator generates rows from the table. For each row generated by the iterator, the scan operator searches…etc.”), 

the searching including accessing an index for the database (Figure 3, paragraph[0037]-paragraph[0038], “In another embodiment, an internal table, ITAB, is effectively used as an index on a composite column of the base table….etc.”), the accessing of the index including accessing a first data representation (Figure 3, paragraph[0041]-paragraph[0042], “A scan of a column value array for array elements having values that satisfy the value search criteria determines, for each array element, the index…etc.”), the first data representation including an identifier corresponding to an attribute that is present in the index (paragraph[0038], “The column -id field 340 stores the column -id of a column declared to be sparse and the array field 342 contains a single dimensional array or list that is indexed by the ordinal number of the row and holds, in each entry, data for the column id and indexed row…etc.”), determining whether the identifier is present in the index (paragraph[0041], “A scan of a column value array for array elements having values that satisfy the value search criteria determines, for each array element, the index and thus the corresponding row id of the row in the base table having the column value in the element…etc.”), 

Liu do not appear to explicitly disclose 
and based on a determination that the identifier is present in the index, accessing a second data representation, the second data representation including a blob of data corresponding to the identifier; and 
in response to the search query, communicating a result of the searching of the database to the client device.

However, Yi discloses and based on a determination that the identifier is present in the index, accessing a second data representation, the second data representation including a blob of data corresponding to the identifier (paragraph[0061], “The pivot name table may have a segment ID (SGMT_ ID) identifying an ID for the pivot table, a column ID (COL_ ID) identifying the pivot column storing the BLOB data in the pivot table, and a column name of an index (IDX) identifying the column of the table expressed by the BLOB data in the pivot table….etc.”); and 
in response to the search query, communicating a result of the searching of the database to the client device (figure 6, paragraph[0098], “The output information for the pivot name table, which is illustrated in FIG. 6 represents that values having names of GREEN_COL, RED_COL, and YELLOW_COL in a pivot column having an identification number of 1 in a pivot table having an identification number of 1970 are stored as the BLOB type…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Liu with the teachings of Yi to search indexes for BLOB data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Liu with the teachings of Yi to efficiently store, query, and output an execution result for a pivot calculation in a BLOB type (Yi: paragraph[0008]).

Claim 20
As to claim 20, the combination of Liu and Yi discloses all the elements in claim 15, as noted above, and Yi further disclose wherein a location of the first byte is determined based on the accessing of the first data representation (paragraph[0098], “column having an identification number of 1 in a pivot table having an identification number of 1970 are stored as the BLOB type…etc.”).

Claims 2, 3, 4, 5, 6, 9, 10, 11, 12, 13, 16, 17, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. U.S. Patent Publication (2015/0106382; hereinafter: Liu) in view of Yi et al. U.S. Patent Publication (2017/0364560; hereinafter: Yi) and further in view of Lemire et al. U.S. Non Patent Publication (“Upscaledb: Efficient Integer-Key Compression in a Key-Value Store using SIMD Instructions”, 2017; hereinafter: Lemire) 

Claims 2, 9, and 16
As to claims 2, 9, and 16, the combination of Liu and Yi discloses all the elements in claim 1, as noted above, and Liu further disclose the plurality of data elements including an array of bytes (figure 4, paragraph[0091], “BLOB data... may determine the stored value as not the simple byte stream form but the byte stream form representing the BLOB data…etc.”).

Liu does not appear to explicitly disclose wherein a plurality of data elements in the blob of data is rotated using directly-addressable variable-length codes.

However, Lemire discloses wherein a plurality of data elements in the blob of data is rotated using directly-addressable variable-length codes (DACs) (4. Directly Addressable Codes, page 4 of PDF, “Given a sequence of integers X = x1, x2, . . . , xn, we describe our new encoding scheme that enables direct access to any element of the encoded sequence…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Liu with the teachings of Yi and Lemire to have a directly addressable storage which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Liu with the teachings of Yi and Lemire to efficiently store BLOB data.

Claims 3, 10, and 17
As to claims 3, 10, and 17, the combination of Liu, Yi, and Lemire discloses all the elements in claim 2, as noted above, and Yi further disclose wherein the array of bytes includes at least one string (figure 4, paragraph[0091], “BLOB data... may determine the stored value as not the simple byte stream form but the byte stream form representing the BLOB data…etc.”).

Claims 4, 11, and 18
As to claims 4, 11, and 18, the combination of Liu, Yi, and Lemire discloses all the elements in claim 2, as noted above, and Yi further disclose wherein the array of bytes is included in a table that has been augmented with a plurality of continuation bits corresponding to each byte in the array of bytes (figure 4, paragraph[0085]-paragraph[0086], “00 00 00 02 which are the first four bytes of the BLOB data of the corresponding pivot column may express…etc.”).

Claims 5, 12, and 19
As to claims 5, 12, and 19, the combination of Liu, Yi, and Lemire discloses all the elements in claim 4, as noted above, and Yi further disclose wherein the accessing of the second data representation includes accessing a first byte of a first data element and accessing a continuation bit corresponding to the first byte to determine whether the first data element includes an additional byte (paragraph[0085]-paragraph[0087], “The header value may express a column number value of 4 bytes and an offset value in a BLOB of 4 bytes. That is, 00 00 00 00 after the first four bytes may express a number value for a 0-th column and 00 00 00 14 which is subsequent thereafter may express the offset value…etc.”).

Claims 6 and 13
As to claims 6 and 13, the combination of Liu, Yi, and Lemire discloses all the elements in claim 5, as noted above, and Yi further disclose wherein a location of the first byte is determined based on the accessing of the first data representation (paragraph[0098], “column having an identification number of 1 in a pivot table having an identification number of 1970 are stored as the BLOB type…etc.”).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. U.S. Patent Publication (2015/0106382; hereinafter: Liu) in view of Yi et al. U.S. Patent Publication (2017/0364560; hereinafter: Yi) and further in view of Ordóňez et al. Non Patent Publication (Grammar compressed sequences with rank/select support, 2016, hereinafter: Ordóňez)

Claims 7 and 14
As to claims 7 and 14, the combination of Liu and Yi discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose wherein the first data representation is a wavelet matrix or wavelet tree.

However, Ordóňez discloses wherein the first data representation is a wavelet matrix or wavelet tree (2.7. Wavelet matrix, Pages 57-59 of PDF, “the wavelet matrix(WM) [21]was proposed, which speeds up the levelwise WT by reshuffling the bits…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Liu with the teachings of Yi and Lemire to have a wavelet matrix which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Liu with the teachings of Yi and Lemire to speed up the levelwise reshuffling of bits (Ordóňez: page 58 of PDF).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152   
July 14, 2021                                                                                                                                                                                                     


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000